Citation Nr: 1339486	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  

In the course of this appeal, the Veteran requested a personal hearing before a Veterans Law Judge seated at the RO.  He was scheduled for such a hearing in February 2013, and was provided notice of his hearing via telephone in January 2013.  He failed to appear on the scheduled date, however, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection is warranted for diabetes mellitus, claimed as secondary to herbicide exposure.  He had naval service between July 1966 to May 1990, including several tours of duty which, according to the Veteran, involved service on the landmass of Vietnam or within its inland waterways.  Review of the claims file indicates that while the RO has obtained his service treatment records, his service personnel records, which would likely reflect both the ships and locations to which he was assigned, are not of record.  As this information is potentially pertinent to his claim, it must be obtained prior to any final adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center or other appropriate source and request the Veteran's service personnel records.  Any negative response must be documented for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

